           Case 2:20-cv-01050-RAJ-TLF Document 24 Filed 10/23/20 Page 1 of 4




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    ANNETTE HOPKINS,
                                                          Case No. C20-1050 RAJ-TLF
7                             Plaintiff,
            v.                                            ORDER SETTING PRETRIAL
8                                                         SCHEDULE
     ETHICON INC,
9
                              Defendants.
10

11          This case has been referred to the undersigned United States Magistrate Judge.

12   Dkt. 12; Local Rule MJR 6 and General Order 02-19. The Court having reviewed the

13   parties’ Joint Status Report (Dkt. 21), sets the following pretrial schedule:

14                                  Event                                       Date

15      Last date for joinder of additional parties                     December 11, 2020

16      Last date to amend the pleadings                                  March 5, 2021

17      All motions related to phase one fact discovery must be             Noting Date:
        noted on the motion calendar no later than the Friday
18      before phase one discovery closes pursuant to LCR 7(d)             June 4, 2021
        and LCR 37(a)(2)
19
        Phase One Fact Discovery Completed                                 June 11, 2021
20
        Disclosure of Expert Witnesses: Plaintiff’s liability and          June 25, 2021
21      damages expert

22      Disclosure of Expert Witnesses: Defendants’ liability              June 25, 2021
        expert
23      Disclosure of Expert Witnesses: Defendants’ damages                July 16, 2021
        expert
24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 1
            Case 2:20-cv-01050-RAJ-TLF Document 24 Filed 10/23/20 Page 2 of 4




1       Disclosure of Expert Witnesses: Rebuttal expert                   August 13, 2021

2       All motions related to phase two expert discovery must be            Noting Date:
        noted on the motion calendar no later than the Friday
3       before phase two discovery closes pursuant to LCR 7(d)           September 3, 2021
        and LCR 37(a)(2)
4
        Phase Two Expert Discovery Completed                            September 10, 2021
5
        Last date to file and serve Daubert Motions                       October 15, 2021
6
        Last date to file and serve dispositive motions                   October 15, 2021
7

8           This order sets firm dates that can be changed only by order of the Court, not by

9    agreement of counsel or parties. The Court will alter these dates only upon good cause

10   shown; failure to complete discovery within the time allowed is not recognized as good

11   cause. If any of the dates identified in this Order or the Local Civil Rules fall on a

12   weekend or federal holiday, the act or event shall be performed on the next business

13   day.

14          Trial Date

15          A trial date will be set by the assigned District Judge, the Honorable Richard A.

16   Jones, if the case has not been resolved by the dispositive motion deadline.

17          Dispositive Motions

18          Any dispositive motion shall be filed and served on or before October 15, 2021.

19   Pursuant to LCR 7(b), any argument being offered in support of a motion shall be

20   submitted as part of the motion itself and not in a separate document. The motion shall

21   include in its caption (immediately below the title of the motion) a designation of the date

22   the motion is to be noted for consideration upon the Court’s motion calendar.

23

24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 2
              Case 2:20-cv-01050-RAJ-TLF Document 24 Filed 10/23/20 Page 3 of 4




1    Dispositive motions shall be noted for consideration on a date no earlier than the fourth

2    Friday following filing and service of the motion. LCR 7(d)(3).

3             All briefs and affidavits in opposition to any motion shall be filed and served

4    pursuant to the requirements of Rule 7 of the Federal Rule of Civil Procedure and LCR

5    7. The party making a motion may file and serve a reply to the opposing party’s brief

6    and affidavits. Any reply brief shall also be filed and served pursuant to the

7    requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR 7.

8             Privacy Policy

9             Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact

10   the following information from documents and exhibits before they are filed with the

11   court:

12               •   Dates of Birth: redact to the year of birth

13               •   Names of Minors: redact to initials

14               •   Social Security Numbers and Taxpayers Identification Number: redact in

15                   their entirety

16               •   Financial Accounting Information: redact to the last four digits

17               •   Passport Numbers and Driver License Numbers: redact in their entireties
18            All documents filed in the above-captioned matter must comply with Federal
19   Rule of Civil Procedure 5.2 and LCR 5.2.
20            Cooperation and Settlement
21            As required by LCR 37(a), all discovery matters are to be resolved by agreement
22   if possible. Counsel are further directed to cooperate in preparing the final pretrial order
23   in the format required by LCR 16.1, except as ordered below.
24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 3
            Case 2:20-cv-01050-RAJ-TLF Document 24 Filed 10/23/20 Page 4 of 4




1           A settlement conference conducted between the close of discovery and the filing

2    of dispositive motions requires a face-to-face meeting or telephone conference between

3    persons with authority to settle the case. The settlement conference does not have to

4    involve a third-party neutral.

5           Should this case settle, counsel shall notify Judicial Law Clerk Miguel Mendez-

6    Pintado at Miguel_Mendez-Pintado@wawd.uscourts.gov or (253) 882-3894 as soon as

7    possible. Pursuant to LCR 11(b), an attorney who fails to give prompt notice of

8    settlement may be subject to such discipline as the Court deems appropriate.

9           Proof of Service and Sanctions

10          All motions, pretrial statements and other filings shall be accompanied by proof

11   that such documents have been served upon counsel for the opposing party or upon

12   any party acting pro se. The proof of service shall show the day and manner of service

13   and may be by written acknowledgement of service, by certificate of a member of the

14   bar of this Court, by affidavit of the person who served the papers, or by any other proof

15   satisfactory to the Court. Failure to comply with the provisions of the Order can result in

16   dismissal/default judgment or other appropriate sanction.

17          The Clerk of Court is directed to send a copy of this Order to plaintiff and

18   defendants.

19          Dated this 23rd day of October, 2020.

20

21

22                                                    A
                                                      Theresa L. Fricke
23                                                    United States Magistrate Judge

24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 4
